Citation Nr: 0104197	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative disc disease prior to 
July 3, 2000.

2.  Entitlement to a rating in excess of 60 percent for 
lumbosacral strain with degenerative disc disease on and 
after July 3, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 decision by 
the RO that denied a claim for a rating in excess of 20 
percent for a service-connected low back disability.

This case was previously before the Board in August 1998 and 
May 2000, and was on both occasions remanded to the RO for 
further development.  In July 2000, while the case was in 
remand status, the RO increased the veteran's rating for his 
service-connected low back disability from 20 to 60 percent, 
effective from July 3, 2000.  For the period prior to July 3, 
2000, however, the RO continued the prior 20 percent 
evaluation.  Consequently, and because the veteran's 
representative has advanced argument to the effect that the 
veteran is entitled to a rating in excess of 60 percent for 
the low back, the Board has split the matter on appeal into 
two issues, as set forth above.


FINDINGS OF FACT

1.  Prior to July 3, 2000, the veteran's service-connected 
low back disability was manifested by no more than 
"moderately severe" intervertebral disc syndrome; his 
sciatic symptoms were not "persistent" during that time 
frame, and absent ankle reflexes were not medically 
identified until he was examined by VA on July 3, 2000.

2.  Since July 3, 2000, the veteran has been in receipt of 
the maximum available schedular evaluation for low back 
disability.

3.  The veteran's low back disability has not produced 
impairment of earning capacity beyond that reflected in the 
VA rating schedule, or affected his earning capacity in ways 
not already contemplated by the schedule.  His case does not 
present such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for lumbosacral strain with degenerative disc disease, prior 
to July 3, 2000, have been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5003, 5292-
5295) (2000); VAOPGCPREC 36-97 (1997); VAOPGCPREC 6-96 
(1996); VAOPGCPREC 16-92 (1992).

2.  A rating in excess of 60 percent for lumbosacral strain 
with degenerative disc disease, on and after July 3, 2000, is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a (Diagnostic Codes 5003, 5292-5295) (2000); 
VAOPGCPREC 36-97 (1997); VAOPGCPREC 6-96 (1996); VAOPGCPREC 
16-92 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By a decision entered in June 1957, the RO granted service 
connection for residuals of lumbosacral strain, and assigned 
a 10 percent evaluation therefor, effective from May 1957.  
Subsequently, by a decision entered in September 1991, the RO 
increased the veteran's rating for his low back disability 
from 10 to 20 percent, effective from February 1989.

In November 1993, the veteran presented for VA treatment and 
requested medication for back pain.  It was noted that he had 
minimal radicular symptoms.  The diagnostic assessment was 
that he had chronic low back pain secondary to degenerative 
joint disease/degenerative disc disease.

In May 1994, the veteran was seen at VA with complaints of 
chronic low back pain and right radiculopathy.  It was noted 
that there was no claudication.  X-rays revealed lumbar 
spondylosis and early osteoarthritis involving the posterior 
lumbosacral joints.

In January 1995, the veteran presented for VA treatment with 
complaints of low back pain and occasional right leg 
discomfort.  He reported that his symptoms had been the same 
for 40 years.  On examination, it was noted that there were 
no objective changes.

The veteran was treated at VA in July 1995 and January 1996 
for complaints relative to his back.  He indicated that he 
had had back pain for 30 to 40 years, and reported that the 
condition had progressed with time.  He denied radicular 
symptoms.  Straight leg raising was noted to be negative, and 
he had good muscle strength, 5/5.  Left ankle and knee jerk 
were 2+, and right knee jerk was also 2+.  He had a Tinel's-
type sign into his toes on the plantar aspect of his right 
foot, and a negative Tinel's sign at the ankle.  There were 
no sensory changes.

In July 1996, the veteran presented for VA treatment with 
complaints of radicular pain in his right lower extremity.  
He rated his back pain at six or seven on a scale of one to 
10.  He reported that he did a little gardening, and said 
that he was retired.  On examination, tenderness was noted at 
L5-S1.  His posture was characterized by a slightly forward 
head and increased lumbar lordosis.  Deep tendon reflexes 
were grossly symmetrical, with a slightly decreased ankle 
jerk on the right.  There was no clonus, and a normal 
Babinski sign.  Sensation was intact in the lower extremities 
to pain and light touch, bilaterally.  Strength was within 
full limits in the lower extremities, bilaterally, and he had 
a normal gait.  He could extend his back to about 25 percent 
of normal, and had flexion, side bending, and rotation that 
was about 50 percent of normal.  Subsequently prepared 
therapy notes, dated in August 1996, show that he received 
instruction in stretching and strengthening exercises.

When the veteran was examined for VA purposes in October 
1996, he complained that his back condition was becoming more 
severe, and that he was having trouble walking.  He 
considered himself unable to work due to his back, and 
reported daily pain, worse during the day, on forward 
bending, walking, sitting, and standing.  He complained that 
the pain was worse in the right lower region of his back, 
where it was sometimes tender, and he indicated that the pain 
radiated down his right leg intermittently.  On examination, 
he was noted to be slightly stooped, and walking with a wide-
based gait and slight limp.  There was flattening of the 
usual lumbar lordosis, but it was noted that he remained 
fairly flexible with forward bending to 50 degrees without 
discomfort, and left and right lateral bending to 30 degrees 
without discomfort.  He was able to rotate the lumbar spine 
to 10 degrees, and had minimal discomfort in the right para-
lumbar region and tenderness over the right sacroiliac area.  
He had a right-sided weakness, 4/5, when the right ankle was 
compared to the left.  He had some paresthesia of the right 
foot, his position sense was intact, and reflexes were 1+.  
The lower extremities were equal, and there was no pelvic 
tilt.  X-rays of the lumbar spine revealed moderate lumbar 
spondylosis, particularly at L5-S1.  The diagnostic 
assessment was that he had lower lumbar pain with a history 
of chronic strain and present intervertebral lumbar 
degenerative disc disease.

In July 1997, the veteran was seen at VA for follow-up 
treatment of his back.  It was noted that he had a fairly 
good range of motion and negative straight leg raising.

During a Board hearing held at the RO in June 1998, the 
veteran testified that he had daily back pain, worse with 
bending and when making sharp turns while walking.  He 
reported that he experienced a sharp pain running from his 
hip down his right leg about once or twice a week, and 
indicated that it sometimes made him feel as though he would 
fall.  He testified that his right leg was generally a little 
weaker than his left.  He indicated that he was afraid to 
perform any lifting with his back.  He reported that he was 
working part-time as a custodian, but said that he was not 
made to lift anything at work.  He said that he had never had 
to leave work as a result of back pain, but indicated that he 
did sit down and rest for 30 minutes or so when he had an 
exacerbation of pain.  He indicated that he could touch his 
knees, but not his toes.

Later in July 1998, the veteran was seen by VA for his back.  
It was noted that he had good muscle strength and negative 
straight leg raising, and that there had been no significant 
change in his condition.

When the veteran was examined for VA purposes in January 
1999, he complained that his lower back was continuing to get 
worse, and that it affected his legs.  He described a 
constant localized lumbosacral pain, with radiation into both 
lower extremities associated with paresthesia in the right 
foot.  He reported that his symptoms were aggravated by 
prolonged sitting, bending, lifting, and bed rest.

On neurological examination, it was noted that the veteran 
could walk on his heels and toes easily.  Romberg was normal.  
He jogged poorly, and could squat about 60 percent of normal.  
Strength in the quadriceps, anterior tibiales, and hamstrings 
was noted to be good, and alternate motion was adequate.  
Superficial sensation was slow in all four extremities, and 
traced figures were interpreted poorly.  Vibration was good 
in the upper extremities, and slightly deficient in the 
ankles.  Toe identification was poor.  The diagnostic 
assessment with regard to the back was "[b]ackaches for 46 
years, characterized by back pain and by awkward gait and 
splotchy sensory loss."  The examiner noted that the sensory 
loss was consistent with a mild peripheral neuropathy, and 
discussed diabetes mellitus with the veteran at length.

On orthopedic examination, the veteran was ambulatory without 
evidence of a limp.  He had a normal lumbar lordosis when 
standing, without body list or spasm of the para-spinal 
musculature.  He complained of tenderness on palpation over 
the lumbosacral juncture, and exhibited a limited range of 
motion about the lumbodorsal spine.  He had forward flexion 
to 45 degrees without pain, extension to 15 degrees, lateral 
flexion to 15 degrees, bilaterally, and rotation to 20 
degrees, bilaterally.  He did not exhibit muscle spasm on 
forward flexion, and there was no evidence of a sciatic 
scoliosis of the lumbar spine.  He had a negative 
Goldthwait's test.  The iliac crests were level, and the legs 
were equal in length without measurable atrophy of either 
thigh or calf.  Straight leg raising was possible to 90 
degrees, bilaterally, when he was sitting on the examining 
table.  Deep tendon reflexes were 1+ and symmetrical at the 
knees and ankles with reinforcement, and extensor hallucis 
longus power was rated as normal.  Sensory and vascular 
examination was noted to be within normal limits in the lower 
extremities.  X-rays of the lumbar spine revealed 
degenerative disc disease at L5-S1 and osteophytosis.  The 
diagnostic assessment was that the veteran had osteoarthritis 
of the lumbosacral spine and degenerative disc disease of the 
lumbosacral juncture.  The examiner opined that the veteran's 
"overall disability picture is best equated with a moderate 
limitation of motion about the lumbodorsal spine and a mild 
intervertebral disc syndrome."  As to functional loss caused 
by factors such as pain on use and flare-ups, the examiner 
stated, "I am unable to comment on the patient's disability 
except at the time of my examination without speculation."

When the veteran was examined for VA purposes in July 2000, 
he complained of daily pain in his lower back, above the 
buttocks, worse in the morning and on lifting.  He described 
the pain as having a "sore" quality, not usually severe, 
and associated with stiffness, but no weakness.  He also 
complained of pain radiating down from his buttocks to his 
right leg, stopping at times at the knee and continuing at 
other times to the toes.  He indicated that that sort of pain 
was sharper, that it was associated with a numb feeling and 
an ache at his side, and that it was notable on prolonged 
standing and sometimes on walking.  He reported that his 
right leg would sometimes "give way," causing him to fall, 
whether or not his back or leg was hurting.  He described the 
episodes as being as frequent as once or twice a week as far 
as the leg pain was concerned, and indicated that the actual 
giving way happened less frequently.  He reported that, 
during flare-ups, he briefly had restricted motion, and then 
recovered himself and resumed his normal motion and stride.  
When asked if there had been any changes in his back 
condition since the last VA examination in January 1999, he 
indicated that there had been no changes.  He did not 
understand why he was being examined again.  He indicated 
that he did not use a brace, and that he could walk without a 
cane, though he had used a cane for balance.  He reported 
that he was able to vacuum the floor "slightly," and said 
that he was able to run a garden tiller.  He said that he 
worked part-time as a custodian, and indicated that he had 
had to retire from any full-time work due to difficulties 
with his back.  It was noted that he was not active enough to 
complain of lack of endurance or any excess fatigue in 
relation to his symptoms.

On neurological examination, the veteran could walk on his 
heels and toes.  Romberg was normal.  He could not jog, but 
he could bend and squat.  Strength of the quadriceps, 
anterior tibials, hamstrings, gastrocnemius, peroneals, and 
toes was noted to be good.  Reflexes at the knee were 
symmetric and active, but the ankle reflexes were absent.  
Babinski signs were also absent.  Superficial sensation was 
adequate in the four extremities, but traced figures were 
interpreted slowly in the upper extremities and poorly in the 
lower extremities.  Vibration was adequate in the upper 
extremities, but poor in the lower extremities.  Joint sense 
was slow in the feet.  It was noted that he had familial 
diabetes.  The diagnostic assessment was "[f]our+ decades of 
backache with loss of ankle reflexes since the neurological 
examination of last year."

On orthopedic examination, the veteran was noted to be 
sturdy, well-developed, and muscular, with a slightly stooped 
posture.  He did not walk with a limp.  He held his back 
somewhat stiffly, but had good posture without any obvious 
scoliosis or listing from side to side.  His hips were level, 
and he had no tenderness or symptoms in the upper back.  He 
was tense, but not tender, on palpation over the low back, 
right and left para-lumbar area, and there was no tenderness 
directly over the lumbar spine.  He had forward flexion to 60 
degrees without pain or spasm, and lateral bending to 30 
degrees, bilaterally, without pain or spasm.  He was 
uncomfortable after 10 degrees of rotation, bilaterally, with 
some degree of pain, but not extreme, and without any 
observable spasm.  He could extend to 10 degrees without 
spasm.  Straight leg raising was comfortable on the left, but 
uncomfortable at 60 degrees on the right.  He had some 
hypesthesia over the lateral part of the right calf and foot.  
The diagnostic assessment was that he had "[l]umbosacral 
strain pattern with moderate degenerative change, diffuse, 
lumbar spine, and intervertebral disk disease noted at [L5-
S1], with symptomatic radiculopathy or lumbar spondylosis at 
[L5-S1]."  After questioning the veteran about his 
experiences at home with episodic recurring weakness and pain 
in the right lower extremity, the examiner opined that the 
veteran's overall disability picture, in terms of motion 
findings and periodic weakness and pain with flare-ups, was 
consistent with a "moderate limitation of the lumbar 
spine."  With regard to intervertebral disk syndrome, the 
examiner opined that he would describe that condition as 
"moderately severe," based on pain and episodes that pose 
the risk of a fall.

II.  Legal Analysis

The veteran contends, in essence, that the evaluations 
assigned for his service-connected low back disability do not 
adequately reflect the severity of his disability.  He 
maintains that he suffers from daily low back pain with 
periods of exacerbation.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Arthritis of the lumbar spine is rated on the basis of 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2000).  Limitation of motion of the lumbar spine is 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  Ratings of 
10, 20, and 40 percent are warranted for slight, moderate, 
and severe limitation of motion, respectively.

Intervertebral disc syndrome is evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).  A zero percent rating is warranted if the 
condition is postoperative, cured.  A 10 percent rating is 
warranted if the condition is mild, and a 20 percent rating 
is warranted if the condition is moderate with recurring 
attacks.  If the condition is severe, with recurring attacks 
and intermittent relief, a 40 percent rating is warranted.  
The highest available schedular evaluation, 60 percent, is 
warranted, if the condition is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  Id.

Lumbosacral strain and sacro-iliac injury and weakness are 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.17a, Diagnostic Codes 5294 and 5295 (2000).  A 
zero percent rating is warranted if the condition is 
manifested by slight subjective symptoms only.  A 10 percent 
rating is warranted if there is characteristic pain on 
motion.  If there is muscle spasm on extreme forward bending, 
or loss of lateral spine motion, unilateral, in the standing 
position, a 20 percent rating is warranted.  The highest 
available schedular evaluation, 40 percent, is warranted 
where the condition is severe, with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2000).  To that end, the regulations provide that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Id.  With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2000).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).  See 38 C.F.R. § 4.59 (2000) 
("[t]he intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability").  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 36-97 (Dec. 12, 1997).

Based on a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the evidence supports the assignment of an increased 
rating, to 40 percent, for the veteran's service-connected 
low back disability prior to July 3, 2000.  Although a VA 
orthopedic examiner opined in January 1999 that the veteran's 
overall low back disability picture was best equated with 
only "moderate" limitation of motion about the lumbodorsal 
spine, and only "mild" intervertebral disk syndrome, that 
examiner did not include in his analysis any consideration of 
flare-ups or pain on repeated or prolonged use.  Indeed, the 
examiner explicitly stated that he was "unable to comment on 
the [veteran's] disability except at the time of [] 
examination without speculation."  Subsequently, however, in 
July 2000, another VA examiner offered an opinion that 
included consideration of the veteran's complaints outside 
the clinical setting.  That examiner, after reviewing the 
claims folder and questioning the veteran about his 
experiences at home, opined that the veteran's overall 
disability picture was consistent with "moderate limitation 
of the lumbar spine" and "moderately severe" 
intervertebral disk syndrome.  Consequently, and because it 
appears from the record that the veteran's complaints and 
manifestations have remained relatively stable between the 
time that he filed the current claim for increase in 1996 and 
the time of 

the July 2000 examination (with the notable exception that 
absent ankle reflexes were not noted until July 2000), the 
Board is satisfied that his disability picture prior to July 
3, 2000, more closely approximated the criteria required for 
a 40 percent rating under Diagnostic Code 5293, when flare-
ups and the effects of pain are properly accounted for.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the question.  38 C.F.R. § 4.3 (2000).  An increased rating, 
to 40 percent, is therefore granted for the period prior to 
July 3, 2000.

A rating in excess of 40 percent for the period prior to July 
3, 2000, is not warranted, however.  None of the medical 
opinions of record in any way suggest that the veteran's 
intervertebral disc syndrome could properly be described as 
"pronounced" prior to July 3, 2000, and it appears clear 
from the record that his sciatic symptoms during that time 
frame were intermittent or occasional-occurring only once or 
twice a week-rather than "persistent."  Moreover, absent 
ankle reflexes were not medically identified until the time 
of the July 2000 VA examination.  Under the circumstances, it 
is the Board's conclusion that the preponderance of the 
evidence is against the assignment of a rating in excess of 
40 percent under Diagnostic Code 5293 prior to July 3, 2000.

Turning to the issue of the evaluation to be assigned for the 
veteran's service-connected low back disability on and after 
July 3, 2000, the Board notes that he is presently in receipt 
of a 60 percent rating for that period, which is the maximum 
available schedular rating for low back disability.  There is 
no legal basis for the award of a higher schedular 
evaluation.  See, e.g., Spencer v. West, 13 Vet. App. 376, 
382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or Director of the Compensation 
and Pension Service is authorized to approve, upon field 
station submission, an extra-schedular evaluation-

	commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or disabilities.  
The governing norm in these exceptional cases 
is:  A finding that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.

38 C.F.R. § 3.321(b)(1) (2000).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that the Board is precluded from assigning an extra-schedular 
rating in the first instance (i.e., without prior referral by 
an agency of original jurisdiction to the Under Secretary for 
Benefits or Director of the Compensation and Pension Service, 
and a decision by either of those officials to award or deny 
an extra-schedular evaluation).  See Floyd v. Brown, 9 Vet. 
App. 88, 94-97 (1996).  The Board may, however, consider 
"whether referral to the appropriate first-line officials is 
required."  Id. at 95; see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular evaluation 
pursuant to § 3.321(b)(1).  It is the Board's decision, 
however, that no such referral is warranted.  The veteran's 
low back disability has not produced impairment of earning 
capacity beyond that reflected in the VA rating schedule, or 
affected his earning capacity in ways not already 
contemplated by the schedule.  His disability is adequately 
compensated by the ratings assigned for low back debility 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, described 
above, which fully contemplates disability attributable to 
factors such as limitation of motion, pain, weakness, and 
incoordination, and his case does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, so as to render impractical the 
application of the regular schedular standards.  Although the 
veteran maintains that he has been forced to limit himself 

to part-time work due his disability, the ratings assigned 
for his impairment already contemplate a significant 
reduction in earning capacity.  Referral for consideration of 
extra-schedular rating is not warranted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case (SOC) and supplemental SOCs furnished the veteran, the 
RO has notified him of the information and evidence necessary 
to substantiate his claim.  There is no indication that 
additional evidence exists and can be obtained on the issues 
here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

An increased rating, to 40 percent, for lumbosacral strain 
with degenerative disc disease, prior to July 3, 2000, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

A rating in excess of 60 percent for lumbosacral strain with 
degenerative disc disease, on and after July 3, 2000, is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

